MCFADDEN, Judge,
concurring specially.
I concur in the judgment only as to Division 2 (a). Otherwise I concur fully.
Trial counsel testified that his failure to insist upon a continuance in order to secure the attendance of a properly-subpoenaed witness who did not appear at trial was a mistake. And — in a candid and severe self-assessment — he testified that he had subordinated his client’s interests to the convenience of the other participants in the trial. I cannot agree that this admitted mistake can be labeled “strategy” and disregarded.
As trial counsel put it at the start of his very brief opening statement, “most DUI cases are about whether the driver was drunk. This case is about whether the drunk was driving.” There was no other defense.
*353Trial counsel put up no evidence to support that defense. He had properly subpoenaed Seth Simoni and therefore apparently was entitled to a continuance when Simoni did not appear. See OCGA § 17-8-25; Anthony v. State, 276 Ga. App. 107, 109 (2) (622 SE2d 450) (2005). At the new trial hearing, Simoni testified that he and Strickland, both contractors, had traveled together in Simoni’s vehicle to look at a job, that they had stopped for drinks afterward, “and then I took him back to his vehicle, which was in a grocery store parking lot, and I dropped him off.”
Strategy entails analysis of the potential risks and benefits of particular tactics. Trial counsel’s hope that the jury would acquit, without more, was not strategy. And I do not see how the possibility of its being disbelieved is a strategic reason for not introducing the sole evidence of the sole defense.
A long line of our cases, in which a defendant was found drunk in or near a parked vehicle, hold the circumstantial evidence sufficient to support an inference that the defendant got there by driving drunk and therefore to affirm the DUI conviction. Patterson v. State, 302 Ga. App. 27 (690 SE2d 625) (2010); Deering v. State, 244 Ga. App. 30 (535 SE2d 4) (2000); Jones v. State, 219 Ga. App. 780 (466 SE2d 667) (1996); Frye v. State, 189 Ga. App. 181 (375 SE2d 101) (1988); Stephens v. State, 127 Ga. App. 416 (193 SE2d 870) (1972). A shorter line of our cases, on the other hand, find that inference could be rebutted as a matter of law by evidence that someone else drove. Krull v. State, 211 Ga. App. 37 (438 SE2d 152) (1993). Cf. State v. Hill, 178 Ga. App. 669 (344 SE2d 491) (1986).
Trial counsel’s failure to insist upon a continuance cannot be disregarded on the basis that it was strategy. While “trial counsel is afforded tremendous deference over matters of trial strategy,” such “trial strategy must be reasonably supported and within the wide range of professionally competent assistance.” Westbrook v. State, 291 Ga. 60, 64 (4) (b) (727 SE2d 473) (2012); Turpin v. Christenson, 269 Ga. 226, 239 (12) (B) (497 SE2d 216) (1998) (citations omitted).
I nevertheless concur in the judgment, because I agree that the ineffective assistance argument fails on the second prong of the standard of Strickland v. Washington, 466 U. S. 668 (104 SCt 2052, 80 LE2d 674) (1984). In light of the undisputed evidence that appellant’s truck was parked “in between parking space [s]... right in the middle of the aisle, sideways between two aisles,” where it would have been in the way of a customer trying to park, and its engine was running and its parking lights were on, and that appellant told the arresting officer that he had been driving, I agree that the appellant cannot show a reasonable probability that the outcome of the trial would have been different.
*354Decided July 9, 2013
Reconsideration denied July 24, 2013.
Zeliff & Watson, Peter M. Zeliff, for appellant.
Leslie C. Abernathy, Solicitor-General, DonnaS. Gopaul,AmyM. Radley, Assistant Solicitors-General, for appellee.